In an action, inter alia, to recover for property damage, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Weiss, J.), dated April 30, 2002, which denied her motion, among other things, in effect, to reassert, in the trial of the remaining cause of action in the complaint, which had been severed, her cause of action to recover damages for physical injuries, which was dismissed by a judgment of the same court, entered October 16, 2001, and (2) a judgment of the same court, entered May 31, 2002, which dismissed the remaining cause of action in the complaint.
Ordered that the appeals are dismissed, with one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]).
The appeal from the judgment is dismissed as abandoned (see 22 NYCRR 670.8 [e] [1]).
Further, certain of the plaintiffs contentions regarding rulings which are not embodied in the order appealed from are not properly before this Court (see Kiersh v Kiersh, 222 AD2d 411 [1995]).
We decline to impose sanctions upon the plaintiff and her counsel, as requested by the defendants. Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.